Citation Nr: 0203015	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  95-39 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service with the United 
States Marine Corps from April 1937 to April 1941 and service 
with the United States Navy from February 1944 to January 
1946.

The veteran's initial claim for entitlement to service 
connection for cardiovascular disease was denied in an 
October 1992 decision of the Board of Veterans' Appeals 
(Board).  

The veteran's current appeal comes before the Board on appeal 
from a March 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  This determination found in pertinent part 
that the veteran had failed to submit new and material 
evidence to reopen a previously denied claim seeking 
entitlement to service connection for a cardiovascular 
disability.

In a September 1998 rating decision, the RO determined that 
the veteran had presented evidence both new and material such 
as to reopen his claim for a heart disorder.  Following a 
review of the evidence in its entirety, the veteran's claim 
was then denied on its merits.

The Board considered the veteran's claim for entitlement to 
service connection for a cardiovascular disease in a March 
1999 decision.  The Board also determined that new and 
material evidence had been submitted, and that the claim was 
reopened.  The claim was then remanded to the RO for 
additional development.  The requested development has been 
completed, and the case has been returned to the Board for 
further review.  


FINDINGS OF FACT

1.  The veteran was diagnosed as having hypertension during 
active service.  

2.  Current medical opinion states that the veteran's 
military experience, including sporadic hypertension, 
contributed to his current coronary artery disease and 
cardiovascular disability. 


CONCLUSION OF LAW

A cardiovascular disability, including coronary artery 
disease, was incurred due to active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §  
3.303(d) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed cardiovascular 
disease as a result of active service.  He notes that he was 
found to have hypertension on occasion during active service, 
and he believes that his current coronary artery disease has 
developed at least in part due to this disability.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  The record shows 
that the veteran was notified of the March 1995 decision that 
denied his request to reopen his claim for service connection 
for a cardiovascular disability by letter in March 1995.  
After he submitted a notice of disagreement with this 
decision, a statement of the case was issued in May 1995.  
This contained the laws and regulations pertaining to awards 
of service connection, as well as an explanation of the 
reasons for the denial of the veteran's claim.  Supplemental 
statements of the case were issued in November 1995, 
September 1998, and December 1999, each of which provided the 
veteran with additional reasons and bases for the continued 
denial of his claim, which in turn served to inform him of 
the evidence required to prevail in his claim.  The Board 
concludes that the discussions of the statement of the case 
and the supplemental statement of the case informed him of 
the manner of evidence required to prevail in his claim, and 
that VA's notification requirements have been met.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran offered testimony regarding his 
claim at hearings conducted in January 1992, September 1995, 
and before the undersigned in November 2001.  The claim was 
remanded for additional development in March 1999.  The 
veteran has been provided with the opportunity to submit 
evidence, and additional evidence has been received.  
Finally, the veteran has been afforded a VA examination in 
order to obtain a medical opinion pertaining to the etiology 
of his disability.  The Board must conclude that the duty to 
assist has been completed.  

Therefore, the Board finds that an additional remand would 
serve no useful purpose for this issue.  See Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. §  3.303(d).  

The service medical records for the veteran's initial period 
of active duty are negative for any complaints, findings or 
diagnoses referable to the veteran's heart or cardiovascular 
system.  When examined in February 1944 for reentrance into 
active duty with the United States Navy, the veteran's heart 
and blood vessels were found to be normal. Blood pressure was 
140/80.  At a reexamination later that month, the veteran's 
blood pressure was found to be 170/100, and hypertension was 
diagnosed. A recheck of the veteran's blood pressure several 
days later resulted in a reading of 140/88.  It was indicated 
on this latter occasion that the veteran was fit for duty as 
assigned.  A chest X-ray in February 1944 was interpreted to 
be negative.  When examined for service separation in January 
1946, a clinical evaluation of the veteran's cardiovascular 
system, to include his heart, was normal.  Blood pressure was 
138/76 prior to and subsequent to three minutes of exercise.

Post-service clinical records on file include copies of 
treatment records related to the veteran's hospitalization in 
April 1977 at St. John's Hospital in Lowell, Massachusetts.  
These records reveal that the veteran was admitted to this 
facility after suddenly passing out while walking towards his 
car.  Physical examination at hospital admission was 
essentially normal; however, an admission electrocardiogram 
was significant for findings of an old inferior myocardial 
infarction.  The veteran gave a history of having suffered a 
myocardial infarction in 1962 from which he gradually 
recovered.  Physical examination at admission noted regular 
heart rhythm with no murmurs and no thrills.  Chest X-ray was 
not remarkable, and it was indicated that the veteran was 
asymptomatic throughout his hospitalization.

At his initial VA examination in September 1977, the veteran 
reported that he had been hospitalized at the Peter Bent 
Bringham Hospital in 1962 for 45 days with a myocardial 
infarction.  He complained that, with slight exertion, he had 
pressure and pain in his chest and that his arm went numb.  
Examination of the heart revealed regular rhythm. No murmurs 
were noted.  An electrocardiogram was interpreted to be 
"probably" within normal limits.  History of myocardial 
infarction was the pertinent diagnosis.

At a personal hearing in January 1992, in connection with his 
previously denied claim for entitlement to service connection 
for cardiovascular disease, claimed as a circulatory 
disorder, the veteran said that he believed that he had a 
heart condition in 1959.  He added that, at that time, he had 
to leave work and that he had been unemployed since.  He 
further testified that when he went into the Navy on his 
second period of active duty he was, in essence, delayed 
entrance for several days, as he was found to have had a 
heart murmur.

VA outpatient treatment records compiled between January 1990 
and June 1994 include a VA medical consultation dated in 
January 1990, which shows a diagnosis of coronary artery 
disease with a history of coronary artery bypass graft in 
1985.  The remaining records show evaluation and treatment 
provided to the veteran for the various conditions to include 
peripheral vascular disease with right and left leg 
claudication.

A letter was received from S.Z.G., M.D., in January 1997.  He 
noted that he had reviewed the veteran's medical records, 
including the May 1995 substantive appeal to the Board.  He 
opined that the veteran's hypertension probably developed as 
a result of the veteran's active duty in the United States 
Navy.

The veteran was afforded a VA heart examination in August 
1999.  The examiner noted that the veteran had a medical 
history which included a myocardial infarction in 
approximately 1982.  He had also undergone coronary artery 
bypass graft surgery in 1985.  The veteran stated that he had 
smoked three or four packs of cigarettes daily and drank 
alcohol heavily until 1985.  Currently he did not smoke or 
drink alcohol.  Following examination, the impression 
included coronary artery disease status post coronary artery 
bypass graft, 1985, angina, taking nitroglycerin; systolic 
hypertension; and right carotid bruit.  An electrocardiogram 
obtained at this time was abnormal.  The examiner opined that 
it was as likely as not that the veteran's military 
experience, which was associated with a long history of 
cigarette smoking and sporadic hypertension, contributed to 
his coronary artery disease and current cardiovascular 
disability.  

The veteran appeared at a hearing before the undersigned in 
November 2001.  The veteran testified that he first began to 
have cardiovascular problems when he was discharged from 
service in 1944.  He stated that he had continued to 
experience these problems since that time.  His wife 
testified that she had been aware of the veteran's cardiac 
problems since the early 1950s.  They noted that the veteran 
began to smoke during service after he was given free 
cigarettes by the military.  See Transcript.  

The Board finds that entitlement to service connection for a 
cardiovascular disability is warranted.  The service medical 
records include a diagnosis of hypertension, and the veteran 
has testified that he first began to smoke as a result of 
being given cigarettes during service.  Post service medical 
records demonstrate that the veteran first experienced a 
myocardial infarction in approximately 1962, and that he has 
continued to experience problems since that time.  He had a 
second myocardial infarction in 1982, and surgery for a 
coronary bypass in 1985.  The veteran's current diagnoses 
includes coronary artery disease, systolic hypertension, and 
right carotid bruit.  Finally, and most importantly, the 
evidence includes two medical opinions that relates the 
veteran's current disability to active service.  These are 
the January 1997 opinion from the veteran's private doctor, 
and the opinion of the VA examiner in August 1999.  The 
evidence does not include any medical opinions to the 
contrary.  Therefore, the Board finds that the evidence 
supports the veteran's contentions, and that entitlement to 
service connection for a cardiovascular disability, including 
coronary artery disease, has been established.  







(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a cardiovascular 
disability is granted, subject to the laws and regulations 
governing the award of benefits. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

